                                                                        Page 1 of 2

          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

CORDARYL DEON GROSS,
      Plaintiff,

v.                                                  Case No. 3:19cv1693-RV-HTC

JUDGE GARY L BERGOSH,
JUDGE SCOTT DUNCAN,
STATES ATTORNEY TREY MYERS,
            Defendant.
                                            /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 12, 2019 (ECF No. 6). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this order.
                                                                        Page 2 of 2

     (2) This action is DISMISSED without prejudice under 28 U.S.C. §

        1915A(b)(2) and § 1915(e)(2)(B)(iii).

     (3) The clerk is directed to close the file.



     DONE AND ORDERED this 13th day of August, 2019.

                                s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




3:19cv1693-RV/HTC
